DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the air freshening module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “wherein the ashtray is further configured to refresh air in the vehicle”. The limitation describes only the operation of the unit and it is unclear what structural; limitations are intended by the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the ashtray is further configured to refresh air in the vehicle”. The limitation describes only the operation of the unit and does not contain any structural details to further limit the apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU (CN 105533809A).
Hu teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a 
Regarding claim 6, Hu teaches the detecting module is configured to detect at least one activating signal and in response send sends a signal to the control module designating that [[an]] the at least one activating signal has been detected, and wherein the control module is configured to activate the air intake module in response to the activating signal (translation page 4).  
Regarding claim 7, figure 3 shows the air intake module is configured to intake air into the ashtray in a manner that allows taken-in air to pass through the remnants removal module and then further to the air exhaust module, and out of the ashtray.  
Regarding claim 9, Hu teaches air blown out of the ashtray through the air exhaust module is devoid of cigarette remnants (translation page 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of ADAMS et al. (US 5,542,438).
Hu teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a 
Hu is silent to the remnants removal module being signally connected to the control module.
Adams teaches a smokeless ashtray system. Adams teaches the ashtray system includes a remnants removal module being signally connected to the control module (col. 9 line 58 – col. 10 line 3). It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu to include the remnants removal module being signally connected to the control module because Adams teaches that this allows the user to be alerted if the filters become clogged (col. 10 lines 1-3).
Regarding claim 3, Adams teaches the air exhaust module is signally connected to the control module (col. 9 line 58 – col. 10 line 3).  It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu to include the air exhaust module being signally connected to the control module because Adams teaches that this allows the user to be alerted if the filters become clogged (col. 10 lines 1-3).
Regarding claims 12 and 13, Adams teaches that ashtray systems can be used in vehicles (col. 5 lines 56-58).

Claims 4, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of KIRK (US 4,052,179).
Hu teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a 
Hu is silent to an air refreshing module.
Kirk teaches an ashtray comprising an air intake module (38) signally connected to the control module; a remnants removal module (54) fluidically connected to the air intake module; and an air exhaust module (32) fluidically connected to the remnants removal module. Kirk teaches an air refreshing module (58) between the remnants removal module to which the air refreshing module is fluidically connected, and the air exhaust module to which the air refreshing module is fluidically connected.  
It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu with the air refreshing module of Kirk because Kirk teaches that the air refreshing module has the advantage of destroying odor and providing a perfume to hide any odor that is not destroyed (col. 3 lines 14-31).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art to make the refreshing module is signally connected to the control module because this would alert the user to when the absorbent material of the refreshing module needs to be replaced.
Regarding claim 8, figure 1 of Kirk shows the air intake module is configured to allow the taken-in air to flow through the air freshening module after the remnants removal module and before the air exhaust module.
Regarding claim 10, Kirk teaches the air blown out of the ashtray through the air exhaust module is perfumed (col. 16-19).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of ADEME et al. (US 2018/014002).
Hu teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a remnants removal module (5) fluidically connected to the air intake module; and an air exhaust module (22) fluidically connected to the remnants removal module.
Hu is silent as to the structure of the control unit.
Ademe teaches a system for ash removal. Ademe teaches that the system comprises a control unit comprised of a processor and a memory (para. 0028). It would have been obvious to one of ordinary skill in the art to use a processor and memory as the control unit of Hu because one of ordinary skill in the art would recognize a processor and a memory as a standard structure of a control unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741